i          i       i                                                                     i      i       i




                                 MEMORANDUM OPINION


                                         No. 04-08-00672-CR

                                     Martin Anthony CASAREZ,
                                             Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CR-8706
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: November 5, 2008

DISMISSED

           Martin Anthony Casarez pleaded nolo contendere to murder committed under the immediate

influence of sudden passion arising from an adequate cause and signed a waiver of appeal. The trial

court found Casarez guilty, sentenced him to eighteen years confinement in the Texas Department

of Criminal Justice – Institutional Division, and signed a certificate stating that this “is a plea-bargain

case, and the defendant has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). Casarez timely filed
                                                                                       04-08-00672-CR

a notice of appeal. The clerk’s record, which includes the trial court’s Rule 25.2(a)(2) certification,

has been filed. See TEX . R. APP . P. 25.2(d).

        On October 1, 2008, we gave Casarez notice that the appeal would be dismissed unless an

amended trial court certification showing he has the right to appeal has been made part of the

appellate record by October 31, 2008. See TEX . R. APP . P. 25.2(d); 37.1; Daniels v. State, 110
S.W.3d 174 (Tex. App.–San Antonio 2003, order), disp. on merits, No. 04-03-00176-CR, 2003 WL
21508347 (July 2, 2003, pet. ref’d) (not designated for publication).

        No amended certification showing Casarez has the right to appeal has been filed. Instead,

counsel responded to our notice by filing a brief and motion to withdraw pursuant to Anders v.

California, 386 U.S. 738 (1967). We do not consider the brief. The motion to withdraw and the

appeal are dismissed. See TEX . R. APP . P. 25.2(d).




                                                        PER CURIAM

Do not publish




                                                  -2-